Citation Nr: 1317584	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-41 392	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to March 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied a disability rating in excess of 30 percent for PTSD.  The Veteran filed his claim for increased rating in March 2008.  In an August 2009 rating decision issued by the RO in Seattle, Washington, the disability rating was increased to 50 percent, effective from the date of claim.  In an August 2012 rating decision issued by the RO in Los Angeles, California, the disability rating was increased to 70 percent, effective from the date of claim.  In December 2012, jurisdiction of the claim was transferred to the RO in Phoenix, Arizona.  

The  issues of entitlement to service connection for ischemic heart disease, including as secondary to exposure to herbicide, and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

On February 28, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


